EXHIBIT 11 STERLING BANCORP AND SUBSIDIARIES STATEMENT RE COMPUTATION OF PER SHARE EARNINGS Years Ended December 31, Distributed earnings allocated to common stock $ $ $ Undistributed earnings allocated to common stock (4,429 ) Net earnings allocated to common stock $ $ $ Weighted average common shares outstanding Add dilutive effect of: Stock options [1] — — Adjusted for assumed diluted computation Net income available to common shareholders, per average common share: Basic $ $ $  0.18 Diluted [1] Options issued with exercise prices greater than the average market price of the common shares for each of the years ended December 31, 2012, 2011 and 2010 have not been included in computation of diluted EPS for those respective years. As of December 31, 2012, 87,500 options to purchase shares at $17.99 were not included; as of December 31, 2011, 310,460 options to purchase shares between $14.60 and $17.99 were not included; as of December 31, 2010, 422,747 options to purchase shares at prices between $10.61 and $26.94 were not included.
